                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
KTF                                                271 Cadman Plaza East
F.#2016R01900                                      Brooklyn, New York 11201


                                                   April 19, 2021

By ECF and Electronic Mail

The Honorable Nicholas G. Garaufis
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                Re:    United States v. Jason Peltz
                       Criminal Docket No. 21-154 (NGG)

Dear Judge Garaufis:

                Please find enclosed a protective order (the “Protective Order”) regarding
restrictions on the disclosure and dissemination of designated discovery materials, which has
been signed by counsel for the defendant Jason Peltz and by counsel for the government. The
government respectfully requests that the Court enter and file the Protective Order.

                                                   Respectfully submitted,

                                                   MARK J. LESKO
                                                   Acting United States Attorney
                                                   Eastern District of New York

                                            By:          /s/
                                                   Kaitlin T. Farrell
                                                   Sarah M. Evans
                                                   Assistant U.S. Attorneys
                                                   718-254-7000

cc:    Jeremy Temkin, Esq. (by ECF)
       Clerk of Court (NGG) (by ECF)

Enclosure
